Name: Commission Regulation (EC) No 1781/1999 of 10 August 1999 suspending the import quota for milk powder for the Dominican Republic provided for in Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  America;  trade policy
 Date Published: nan

 Avis juridique important|31999R1781Commission Regulation (EC) No 1781/1999 of 10 August 1999 suspending the import quota for milk powder for the Dominican Republic provided for in Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products Official Journal L 212 , 12/08/1999 P. 0018 - 0018COMMISSION REGULATION (EC) No 1781/1999of 10 August 1999suspending the import quota for milk powder for the Dominican Republic provided for in Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1587/96(2), and in particular Article 13(3), 16a(1) and 17(3) and (14) thereof,(1) Whereas Commission Regulation (EC) No 174/1999(3), as amended by Regulation (EC) No 1596/1999(4), lays down the rules for administering the milk powder quota for imports into the Dominican Republic under the Memorandum of Understanding between the European Community and the Dominican Republic approved by Council Decision 98/486/EC(5);(2) Whereas the Dominican Republic has not yet adopted the measures for applying the quota; whereas the application of the scheme should therefore be urgently suspended; whereas specific measures must be taken with regard to operators who have already submitted applications;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1The application of Article 20a of Regulation (EC) No 174/1999 is suspended.Applications submitted during the period 1 to 10 August 1999 shall not be accepted. The competent bodies shall immediately release the securities.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 August 1999.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ L 148, 28.6.1968, p. 13.(2) OJ L 206, 16.8.1996, p. 21.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 188, 21.7.1999, p. 39.(5) OJ L 218, 6.8.1998, p. 45.